Citation Nr: 1548644	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-45 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE


Entitlement to a disability rating greater than 10 percent prior to August 28, 2011, and greater than 30 percent thereafter, for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Appellant had active service in the United States Army from July 1981 to November 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2009, the Appellant testified before a Decision Review Officer at a hearing at the RO. The Appellant also provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in March 2011.  Transcripts from both hearings have been included in the claims folder for review. 

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the Veterans Law Judge (VLJ) [or AVLJ] who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ asked questions aimed at eliciting testimony as to the elements of the claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Appellant and his representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim for benefits and the Appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and the Board can adjudicate the claim based on the current record. 

In August 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The RO subsequently issued a March 2012 rating decision where the Appellant's disability rating was increased to 20 percent, effective August 29, 2011.  Applicable law provides that, absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.   AB v. Brown, 6 Vet. App. 35, 38   (1993).  The disability evaluation that has been assigned by the RO is less than the maximum available benefits that can be awarded.  Because the Appellant did not withdraw his appeal involving the disability rating greater than assigned, this issue remains in appellate status.

Subsequently, upon review of the claim, the Board issued a Decision in August 2012.  In that action, the Board denied the Appellant's claim for the assignment of a disability evaluation in excess of 10 percent prior to August 28, 2011.  The Board also assigned a 30 percent disability evaluation after August 27, 2011, for the Appellant's bilateral plantar fasciitis.  The Appellant appealed to the Court.  While the claim was before the Court, the Appellant and the VA submitted a Joint Motion for Partial Vacatur and Remand of the Board Decision ("Joint Motion").  The parties to the Joint Motion requested that the Court set aside that part of the Board's Decision that denied the Appellant's claim for a disability evaluation in excess of 10 percent prior to August 28, 2011, and for a disability evaluation in excess of 30 percent after August 27, 2011.  The parties claimed that the Board erred when it did not discuss thoroughly whether higher disability evaluations could be assigned pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code (DC) 5284.  The Court granted the Joint Motion in February 2013.

After completing the additional development as instructed by the Court and upon review of the claim, the Board issued a Decision in January 2014.  In that action, the Board again denied the Appellant's claim for the assignment of a disability evaluation in excess of 10 percent prior to August 28, 2011 and in excess of a 30 percent disability evaluation thereafter for the Appellant's bilateral plantar fasciitis.   The Appellant again appealed to the Court.  In May 2015, the Court set aside that part of the Board's Decision which denied the Appellant's claim for a disability evaluation in excess of 10 percent prior to August 28, 2011, and for a disability evaluation in excess of 30 percent thereafter.  The Court stated that the Board further erred when it did not discuss thoroughly whether higher disability evaluations could be assigned pursuant to the rating criteria found at 38 C.F.R. Part 4, DCs 5276 - 5284.  Additionally, the Court found that the Board provided inadequate reasons and basis for denying extra-schedular consideration, to include in light of the combined effects of all of the Veteran's service-connected disabilities.

The Board notes that, in Rice v. Shinseki, the Court held that a total disability evaluation based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this matter, the Appellant testified that he has lost two days of work in one year due to his service-connected bilateral plantar fasciitis.  The record reflects that the Appellant has been fully employed throughout the appeal, however, and the VA examiners have reported consistently that the Appellant's bilateral plantar fasciitis does not affect his job performance.  As such, the Board finds that a TDIU claim is not reasonably raised by the record and Rice is inapplicable.



FINDINGS OF FACT

1.  The record evidence reflects that, prior to March 28, 2011, the Appellant's service-connected plantar fasciitis was manifested by occasional swelling, subjective complaints of constant pain, and objective evidence of pain on manipulation affecting only the left foot; there was no evidence of increased pain on manipulation or use of both feet, evidence of calluses, or evidence of symptoms of a marked deformity of the bilateral feet.  

2.  The record evidence reflects that the Appellant's bilateral foot disorder is manifested by no more than a moderate foot injury. 
 
3. The record evidence reflects that, as of March 28, 2011, the Appellant's service-connected plantar fasciitis more nearly approximates a severe disability, as it is manifested by continued swelling in his bilateral feet, increased pain on use of both feet, and objective evidence of calluses.  

4.  The record evidence does not indicate that the Appellant actually has lost the use of either foot or he would have more function in the feet if they were amputated. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent prior to March 28, 2011, and greater than 30 percent thereafter, for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, 4.71a, Diagnostic Codes (DCs) 5299-5276 and 5284 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In September 2008, prior to the initial unfavorable decision in October 2008, the RO sent the Appellant a letter advising him of the information and evidence needed to substantiate his increased rating claim, as well as the responsibilities of the Appellant, and VA, in obtaining such evidence.  The October 2008 letter also advised the Appellant of how disability ratings and effective dates are assigned, in accordance with Dingess/Hartman.  Thus, the Board finds VA's duty to notify has been satisfied in this case.

With regard to the duty to assist, all identified medical records have been obtained and considered, including VA treatment records dated from 2002 to 2011.  The Board also has reviewed the contents of the Appellant's Virtual VA claims file and it is apparent that the RO reviewed all evidence located there as well. 

The Appellant was afforded several VA examinations in connection with his appeal in October 2008, May 2009, and August 2011.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed and the evidence of record is sufficient for a fair adjudication of the Appellant's claim.  Therefore, the Board will proceed with review of the Appellant's claim based upon all relevant evidence. 

Laws and Regulations

The Appellant has contended that his service-connected bilateral plantar fasciitis is more disabling than currently evaluated. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations potentially are applicable, then the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262   (1994). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Appellant's bilateral plantar fasciitis has been evaluated pursuant to the rating criteria found at 38 C.F.R. Part 4, DCs  5299-5276.  The Appellant's specific disability is not listed on the Rating Schedule.  The RO applied DC 5299-5276 pursuant to 38 C.F.R. § 4.20 (2015) that provides that it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous. The RO determined that the most closely analogous diagnostic code was DC 5276 which is assigned for acquired flatfoot. 

Under DC 5276, acquired flatfoot warrants a noncompensable (zero percent) rating for mild symptoms that are relieved by built-up shoe or arch support and a 10 percent rating for moderate symptoms, whether unilateral or bilateral, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  For severe disability manifested by objective evidence of marked deformity (pronation, abduction, etcetera), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted if unilateral and a 30 percent rating is warranted if bilateral.  For pronounced disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating is warranted if bilateral.  See 38 C.F.R. § 4.71a, DC 5276 (2015).

Factual Background and Analysis

The evidence of record includes VA examination reports dated October 2008, May 2009, and August 2011, VA treatment records dated from 2007 to 2011, and the Appellant's statements and testimony in support of his claim. 

Review of the evidence reveals that the Appellant's service-connected bilateral plantar fasciitis disability is manifested by subjective complaints of constant pain extending over the entire plantar surface of both feet.  The Appellant has reported having flare-ups of pain that occur two to three times a month and are manifested by pain and occasional swelling.  He also has reported that his flare-ups occur after prolonged walking and standing up after prolonged sitting.  See VA examination reports dated October 2008, May 2009, and August 2011. 

The evidence shows that the Appellant has been prescribed gel inserts for his shoes but, throughout the appeal, he consistently reported that he did not use the inserts because they increased his foot pain.  See VA examination reports dated October 2008 and May 2009.  At the August 2011 examination, the Appellant reported that he was using arch supports for his shoes, however.  The evidence reflects that the Appellant does not use any other assistive or corrective devices for his service-connected plantar fasciitis disability. 

At the October 2008 and May 2009 examinations, the Appellant's gait was judged to be normal.  Both examiners noted that there was evidence of abnormal weight bearing, as there was abnormal shoe wear on his lateral heels and the medial part of the soles, however.  At the August 2011 examination, the VA examiner indicated that the Appellant had his right toenail removed several days earlier which was complicating his gait and causing him to limp.  The August 2011 VA examiner also reported that there did not appear to be abnormal wear and tear on his shoes, although the Appellant was wearing sandals at the examination. 

During the October 2008 examination, the Appellant stated that his arches were tender but there was no objective evidence of abnormality or pain on manipulation of the distal feet bilaterally.  The May 2009 VA examiner noted that there was no pain on manipulation with the right Achilles tendon, although the left Achilles tendon was painful with manipulation.  At the August 2011 examination, the examiner reported "exquisite" tenderness on palpation of the plantar surface from his heels to the balls of his feet, but the examiner also stated that there was no pain on manipulation of the feet.  This evidence supports a finding that the Appellant's pain on manipulation has increased during the pendency of this appeal. 

At the October 2008 and May 2009 examinations, there was no objective evidence of calluses.  There was evidence of calluses noted at the August 2011 examination, however.  The Appellant also has submitted a March 2011 private treatment record which shows that calluses were noted on the plantar aspect of both feet near the great toe. 

The evidence otherwise does not contain any evidence of weakness, edema, or instability.  See VA examination reports dated October 2008, May 2009, and August 2011.  The evidence also reflects that there is normal appearance of the feet with normal alignment of the forefoot and midfoot bilaterally.  The evidence also reflects that there is mild hallux valgus in both feet but there is no evidence of hammertoes. 

The examiners who conducted the October 2008 and May 2009 VA examinations stated that the Appellant had mild limitation in standing and walking due to pain.  As to any additional functional limitation during flare-ups, the May 2009 VA examiner stated that the Appellant could have increased foot pain affecting his functional capacity.  The October 2008, May 2009, and August 2011 VA examiners stated that they could not, however, estimate the Appellant's additional functional loss during flare-ups without resorting to speculation. 

The VA treatment records generally are consistent with the VA examination reports as they show subjective complaints of foot pain, with occasional flare-ups.  See VA treatment records dated from 2007 to 2011.  The Board would note that it has contacted the Appellant and it has asked for any additional documents concerning his bilateral foot disorder.  The Board has also asked the Appellant whether he has recently received treatment for the condition.  The Appellant has responded to these inquiries with a "negative reply".  He has further indicated that he had no additional evidence to present with respect to his claim.  The Appellant's statements and testimony also are consistent generally with the other evidence of record as the Appellant has consistently reported experiencing constant pain in his feet with flare-ups of pain and/or swelling after extended periods of standing and sitting. 

The Board finds that the preponderance of the evidence does not support granting a disability evaluation greater than 30 percent, effective March 28, 2011, for the Appellant's service-connected bilateral plantar fasciitis.  The same evidence does not support granting a disability evaluation greater than 10 percent prior to March 28, 2011.  In other words, prior to that date, there is no evidence of record that indicates that the Appellant has experienced increased symptomatology that would support a higher rating.  At the outset, the Board notes that the Appellant consistently has reported suffering from occasional swelling in his feet with extended use of his feet throughout the appeal.  Despite the Appellant's consistent report of constant pain in his feet, the objective evidence shows only that his bilateral foot pain on manipulation has increased in severity over time. As noted above, there was no objective evidence of pain on manipulation of the feet at the October 2008 examination and evidence of a tender Achilles tendon on manipulation in only the left foot at the May 2009 examination.  While there was no objective evidence of pain on manipulation of the bilateral feet at the August 2011 examination, the Board finds that the objective evidence of "exquisite" tenderness in the bilateral plantar surfaces, as well as the Appellant's report of using arch insoles, suggests that he was experiencing increased pain with use of his feet at that time.  The evidence does not show increased pain on manipulation or with use of the bilateral feet prior to the August 2011 VA examination, however.  In addition to the foregoing, there is no competent, credible, and probative lay or medical evidence of calluses affecting the feet until March 28, 2011. 

In this regard, the Board notes that the Appellant is competent to report symptoms that are observable by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).  Therefore, his report of suffering from calluses for 10 to 15 years is considered competent lay evidence.  The Board finds that the medical evidence of record, which was generated contemporaneously with treatment or evaluation, is more probative than the Appellant's statements regarding the presence of calluses for an extended period of time.  In fact, the Board finds it particularly probative that, throughout the appeal, the Appellant has submitted statements in support of his claim where he detailed the symptoms that he experiences as a result of his service-connected plantar fasciitis.  He did not report suffering from calluses on his feet until he testified at his March 2011 Board hearing, however. 

Therefore, the Board finds that a disability rating greater than 10 percent for service-connected bilateral plantar fasciitis is not warranted prior to March 28, 2011.  The preponderance of the evidence reflects that the Appellant's service-connected plantar fasciitis was manifested by occasional swelling, subjective complaints of constant pain, and objective evidence of pain on manipulation affecting only the left foot prior to that date.  There was no evidence of increased pain on manipulation or use of both feet or competent, credible, and probative evidence of calluses prior to March 28, 2011.  The Board also notes that the preponderance of the evidence dated prior to March 28, 2011, does not reflect symptoms of a marked deformity of the bilateral feet.  As such, the Board finds that, prior to March 28, 2011, the Appellant's service-connected bilateral plantar fasciitis disability more nearly approximates moderate disability as contemplated by DC 5276, which warrants no more than a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5276 (2015).

The Board also finds that, as of March 28, 2011, a 30 percent disability rating, but no higher, is warranted for the Appellant's service-connected bilateral plantar fasciitis.  Indeed, as noted, the evidence dated from March 28, 2011, shows that the Appellant continued to experience swelling in his bilateral feet as well as increased pain on use of his feet with objective evidence of calluses.  The evidence dated from March 28, 2011, does not show that the Appellant's service-connected plantar fasciitis results in marked deformity; however, the Board finds that the rating criteria provided is not an all-inclusive list of symptoms needed to grant the 30 percent rating but, instead, are examples of the types of symptoms by which a severe disability (as contemplated by DC 5276) is manifested.  Id.  Therefore, the Board finds that, as of March 28, 2011, the preponderance of the evidence shows that the Appellant's service-connected plantar fasciitis disability more nearly approximates the severe level of disability contemplated by the 30 percent rating under DC 5276.  Id.

The Board further finds that a 50 percent rating under DC 5276 is not warranted because the evidence does not reflect that the Appellant's service-connected plantar fasciitis reaches the level of severity to be considered a pronounced disability under DC 5276.  Id.  There is no evidence of marked pronation, marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Id.

In an effort to afford the Appellant the highest possible rating, the Board has considered his plantar fasciitis under all other potentially applicable DCs.  The evidence does not show that the Appellant's plantar fasciitis results in weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, DCs 5277, 5278, 5279, 5281, 5282, and 5283 do not apply.  See 38 C.F.R. §§ 4.71a , DCs 5277, 5278, 5279, 5281, 5282, and 5283 (2015). 

The Board notes that mild hallux valgus was found on each VA examination.  See VA examination reports dated October 2008, May 2009, and August 2011.  A 10 percent rating is the highest possible rating under DC 5280 which provides the rating criteria for unilateral hallux valgus.  See 38 C.F.R. § 4.71a, DC 5280 (2015).  In addition, the evidence does not reflect that the Appellant's hallux valgus has resulted in an operation with resection of a metatarsal head or any findings equivalent to amputation of the great toe.  Therefore, the Board finds that DC 5280 does not assist the Appellant in obtaining a separate or higher disability rating.  Id.

Finally, the question remains as to whether a higher disability evaluation either prior to March 28, 2011, or after that date may be assigned pursuant to the rating criteria found at 38 C.F.R Part 4, DC 5284.  DC 5284 is used for other foot injuries based upon whether the disability is moderate, moderately severe, or severe or results in actual loss of the foot.  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. Part 4, DC 5284. 

Words such as "moderate", "moderately severe", and "severe" are not defined in the Rating Schedule.  The Board further recognizes that the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo Achilles with pain on manipulation and use, or definite tenderness under the metatarsal heads, the great toe dorsiflexed, and limitation of dorsiflexion of the ankle.  Yet, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6  (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 and 4.6 (2015).

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etcetera, which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2015).  Examples under 38 C.F.R. § 4.63 which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of a lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.

VA's Office of General Counsel has stated that DC 5284 is a more general DC under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45, along with the DeLuca [v Brown, 8 Vet. App. 202, 206 -08 (1995)] case.  See VAOPGCPREC 9-98 (August 14, 1998). 

Additionally, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 (2015)), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 (2015)).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

In this case, if the Board were to utilize DC 5284, the record does not suggest that the Appellant's bilateral plantar fasciitis approximates a degree of severity that could be categorized as anything greater than moderate during the course of the appeal.  The evidence consistently reflects findings of normal range of motion and normal appearance of the feet and reveals an ability to walk and stand for prolonged periods, and although the Appellant has reported pain and stiffness, the record also shows that there is no measurable functional loss of the feet.  Due to the fact that these moderate findings affect the feet bilaterally, separate evaluations of 10 percent each would be available.  Id.  In summary, the Board finds that the evidence does not suggest the existence of more than moderate impairment due to the Appellant's service-connected bilateral plantar fasciitis.  As such, an evaluation in excess of 10 percent would not be warranted under 38 C.F.R. Part 4, DC 5284, prior to March 28, 2011.  

The Board next notes that, while the Appellant's bilateral foot disorder may cause pain, aching, and tenderness, the disorder has not produced continued and constant difficulty in walking or the requirement for medications to dull the pain and discomfort produced by the condition.  Moreover, none of the medical examinations or medical treatment records indicate that, prior to March 28, 2011, the Appellant's bilateral foot condition was anything but moderate or more than severe (i.e., pronounced) after that date.  With respect to the symptoms noted prior to March 28, 2011, there has not been fatigue, instability, or limitation of motion in the feet as a result of the plantar fasciitis. 

Moreover, with respect to an even higher 40 percent rating for the loss of use of the foot under 38 C.F.R Part 4, DC 5284, while the Appellant's bilateral plantar fasciitis was shown to be significant after March 28, 2011, the medical evidence does not show that the Appellant actually has loss of the use of either foot.  He is able to walk and stand, albeit with limitations, and does not suffer from the loss of use of either foot.  The evidence demonstrates that he has more function in the foot than would be served with an amputation stump.  There is no evidence of ankylosis for this disability, shortening of either extremity, or complete paralysis of the external popliteal nerve and consequent foot drop.  As such, a higher rating under DC 5284 is not warranted.  Id.

The Board adds that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In that regard, the Board notes that separate ratings for each foot are available under DC 5284.  As such, the Board has considered whether a higher and/or separate rating for the Appellant's bilateral plantar fasciitis would be warranted under DC 5284 for any time this claim has been on appeal.  The Board concludes, however, that the Appellant's disability is more appropriately rated under DC 5276.

In reaching this conclusion, the Board has considered whether the Appellant's condition of plantar fasciitis is contemplated under DC 5276.  The Board finds that, in this regard, "Plantar fasciitis is defined as inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609-10, 1300 (28th ed.1994)).  Bilateral plantar foot pain is specifically noted in the rating criteria for DC 5276.  In particular, the rating criteria contemplate when such pain is elicited upon manipulation, as the specific facts of the Appellant's case show.  Additionally, DC 5276 includes consideration of the presence of callousites, as, again, the particulars of the Appellant's case show.  Last, the criteria of DC 5276 specifically take consideration of swelling, a complaints noted for the Veteran's bilateral feet in the medical treatment records.  Accordingly, in considering the Appellant's specific symptoms (plantar foot pain elicited on manipulation, callousites, and swelling), DC 5276 is the closest analogous code, as it is the only code that actually contemplates the actual symptoms for which the Veteran has been treated.  See 38 C.F.R. Part 4, DC 5276.  On the other hand, while DC 5284 would afford the Appellant a higher overall evaluation based on separate evaluations for each extremity, this DC is not appropriate in this case.  This is because, as discussed above, DC 5284 is to be used for cases in which a Veteran's foot symptoms are not contemplated adequately by the other established DC's, as a sort of catch-all provision, such as in cases were limitation of motion or functional impairments not included in any other criteria are present.  Here, the Appellant's bilateral feet have not been shown to present with any such limitation of motion or functional impairment as discussed above.  Rather, his symptoms predominantly have consisted of pain (particularly over the plantar surface and upon manipulation), swelling, and callousites, without any indication of limitation of motion or any more than a moderate functional effect on the normal working movements of the feet.  Therefore, DC 5276 is the most appropriate code to contemplate the Appellant's actual symptom presentation.

Finally, while the Board acknowledges that the symptom of pain is noted among the criteria for a 50 percent rating, as the Appellant's pain cannot be termed "extreme" for the period before or after March 28, 2011, the Board concludes that a 50 percent rating is not warranted in this case.  Such a finding does not affect the clear intent that symptoms of tenderness of the plantar surface of the feet are encompassed under and contemplated in the rating criteria for DC 5276. 

Accordingly, DC 5276 fully contemplates and provides a higher rating for disabilities involving plantar fasciitis of both feet; indeed, the Appellant is in receipt of such a rating in this case.  Thus, the Appellant's bilateral foot problems are contemplated fully in the single rating assigned under DC 5276.  For the reasons discussed above, the Appellant's current ratings are more appropriate under the provisions of DC 5276 than DC 5284 for the entire appeal period. 

Extraschedular

The Board also has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2015).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that, despite the fact that the Veteran's condition is rated by analogy, the available rating criteria reasonably describe the Appellant's disability and symptomatology.  In other words, the Appellant has described symptomatology regarding bilateral plantar fasciitis which is captured most adequately by the rating criteria for DC 5276 (specifically including pain (particularly over the plantar surface and upon manipulation), swelling, and callosities)).  The Appellant does not experience symptomatology not already contemplated by the Rating Schedule.  Assuming for the sake of argument only, even were the Appellant to experience symptoms such as a limitation of motion, such symptoms still would be covered adequately by DC 5284.  In this case, the manifestations of the Appellant's bilateral plantar fasciitis are contemplated fully by the schedular rating criteria.  In particular, the Appellant's symptoms of pain, swelling, calluses, and any functional impairment as a result thereof are contemplated by the rating criteria.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis (that is, whether the disability picture is exceptional). 

The Board finally notes that, under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the record does not indicate that the Veteran's service-connected bilateral plantar fasciitis causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board finds that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted. 


ORDER

Entitlement to a disability rating greater than 10 percent prior to August 28, 2011, and greater than 30 percent thereafter, for bilateral plantar fasciitis is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


